     Case 2:19-cv-00576-JCM-DJA Document 28 Filed 01/29/20 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Lindsay D. Robbins, Esq.
 2   Nevada Bar No. 13474
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 5   Attorney for Plaintiff Deutsche Bank National Trust Company, as Trustee for GSAA Home
 6   Equity Trust 2006-17, Asset-Backed Certificates Series 2006-17

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
 9    DEUTSCHE BANK NATIONAL TRUST                    Case No.: 2:19-cv-00576-JCM-DJA
      COMPANY, AS TRUSTEE FOR GSAA
10    HOME EQUITY TRUST 2006-17, ASSET-
      BACKED CERTIFICATES SERIES 2006-                NOTICE OF DISASSOCIATION AND
11    17,                                             WITHDRAWAL OF COUNSEL
12
                    Plaintiff,
13           vs.
14    FIDELITY NATIONAL TITLE
      INSURANCE COMPANY and CHICAGO
15
      TITLE INSURANCE COMPANY,
16
                    Defendants.
17
18         Plaintiff Deutsche Bank National Trust Company, as Trustee for GSAA Home Equity
19
     Trust 2006-17, Asset-Backed Certificates Series 2006-17 (hereinafter referred to as “Deutsche
20
     Bank”), by and through its attorney of record of the law firm of Wright, Finlay & Zak, LLP,
21
     hereby gives notice that Christopher A.J. Swift, Esq. and Matthew S. Carter, Esq. are no longer
22
23   attorneys associated with Wright, Finlay & Zak, LLP. Wright Finlay & Zak, LLP will continue

24
     ///
25
26
     ///
27
28




                                               Page 1 of 2
     Case 2:19-cv-00576-JCM-DJA Document 28 Filed 01/29/20 Page 2 of 2



     to represent Deutsche Bank and requests that Lindsay D. Robbins, Esq. receive all future
 1
 2   notices.

 3          DATED this 29th day of January, 2020.
 4
                                                        WRIGHT, FINLAY & ZAK, LLP
 5
                                                        /s/ Lindsay D. Robbins, Esq.
 6                                                      Lindsay D. Robbins, Esq.
 7                                                      Nevada Bar No. 13474
                                                        7785 W. Sahara Ave., Suite 200
 8                                                      Las Vegas, NV 89117
                                                        Attorney for Plaintiff Deutsche Bank
 9                                                      National Trust Company, as Trustee for
10                                                      GSAA Home Equity Trust 2006-17, Asset-
                                                        Backed Certificates Series 2006-17
11
12
13                                   CERTIFICATE OF SERVICE

14          Pursuant to F.R.C.P. 5(b) and Electronic Filing Procedure IV(B), I certify that on the
15   29th day of January, 2020, a true and correct copy of this NOTICE OF DISASSOCIATION
16
     AND WITHDRAWAL OF COUNSEL was transmitted electronically through the Court’s e-
17
     filing electronic system to the attorney(s) associated with this case and/or served by depositing a
18
19   true copy of same in the United States Mail, at Las Vegas, Nevada, addressed as follows:

20
            EARLY SULLIVAN WRIGHT GIZER & MCRAE LLP
21          Email: ksinclair@earlysullivan.com
22          Email: slau@earlysullivan.com

23
                                           /s/ Faith Harris
24                                         An Employee of WRIGHT, FINLAY & ZAK, LLP
25
           IT IS SO ORDERED.
26
           DATED: January 31, 2020.
27
28                                      ________________________________
                                        Daniel J. Albregts
                                        United States Magistrate Judge


                                                 Page 2 of 2
